Citation Nr: 1205961	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-10 741	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 2002 to July 2005.  He received various decorations evidencing combat including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO rating decision that denied a claim for a TDIU rating.  

In August 2009 and January 2011, the Board, in pertinent part, remanded the issue of entitlement to a TDIU rating for further development.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are post-traumatic stress disorder (PTSD) (rated 70 percent); asthma (rated 30 percent); lumbosacral strain (rated 10 percent); pes planus (rated 10 percent); gastroesophageal reflux disease (rated 10 percent); and tinnitus (rated 10 percent).  The combined disability rating is 90 percent.  

2.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants a TDIU rating.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service connected disabilities are PTSD (rated 70 percent); asthma (rated 30 percent); lumbosacral strain (rated 10 percent); pes planus (rated 10 percent); gastroesophageal reflux disease (rated 10 percent); and tinnitus (rated 10 percent).  The combined disability rating is 90 percent.  Thus, the Veteran satisfies the percent rating standards for a TDIU rating under 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran is unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background.  The Veteran reports that he has been unemployed since his discharge from the military in July 2005.  He indicates that he served as an assaultman in the Marines completed four years of high school.  The Veteran states that employers will not hire him as a result of his service-connected disabilities.  

The Board observes that recent February 2011 VA examination reports include opinions that address the Veteran's unemployability.  

A February 2011 VA audiological examination report notes that the Veteran's claims file was reviewed.  The diagnoses were normal hearing, bilaterally; an unremarkable otoscopy, bilaterally; normal tympanograms, bilaterally; and subjective tinnitus.  The examiner indicated that the Veteran's service-connected tinnitus, alone, was less likely as not to keep him from maintaining gainful employment.  The examiner reported that the Veteran's tinnitus was present only two to three times per day and that it would last for a couple of seconds.  

A February 2011 VA spine examination report indicates that the Veteran's claims file was reviewed.  The diagnosis was lumbar strain.  A February 2011 VA feet examination report reflects that the Veteran's claims file was reviewed.  The diagnosis was pes planus.  A February 2011 VA respiratory examination report notes that the Veteran's claims file was reviewed.  The diagnosis was exercise induced asthma.  A February 2011 VA gastrointestinal examination report indicates that the Veteran's claims file was reviewed.  The diagnosis was gastroesophageal reflux disease.  

The examiner who conducted the February 2011 VA spine, feet, respiratory, and gastrointestinal examinations reported, as to an employment statement,  that the Veteran's back pain appeared to make it difficult for him to perform prolonged heavy lifting or carrying without breaks.  The examiner stated that the Veteran's pes planus also caused him to have pain in his feet with prolonged standing and walking.  It was noted that the Veteran's pes planus symptoms should be able to be lessened with appropriate footwear and/or shoe inserts.  The examiner indicated that the Veteran's asthma and gastroesophageal reflux disease should not affect his ability to work.  

The examiner stated that the Veteran should be able to perform office or clerical work and light manufacturing work such as work on an assembly line.  The examiner reported that the Veteran should also be able to perform work in the retail industry such as in a clothing store or a grocery store, as well as in automotive parts sales.  The examiner maintained that with further training, the Veteran would be able to work in a multitude of positions such as department of transportation driving, or in a technical trade such as heating, ventilation and air conditioning; plumbing; or in electrical type work.  The examiner commented that in his opinion, after reviewing the Veteran's prior medical records, he did not believe that the Veteran's service-connected conditions, either alone, or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  

A February 2011 VA psychiatric examination report reflects that the Veteran's claims file was reviewed.  The diagnoses were PTSD, chronic, and bereavement.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner indicated that the Veteran's current GAF score was based on his level of social isolation and avoidance, his inability to obtain employment, and the overall severity of the Veteran's PTSD symptoms.  

The examiner indicated that the Veteran's PTSD signs and symptoms resulted in deficiencies in areas such as judgment, thinking, family relations, work, and mood or school.  The examiner reported that the Veteran had been unemployed since the time of his discharge from the military.  The examiner remarked that it was likely that the Veteran's social avoidance, hypervigilance, and his mixture of depression and anxiety would hinder his overall performance in a work setting.  The examiner indicated that the Veteran had continued to experience depression on a daily basis since his return from the Persian Gulf.  The examiner stated that the Veteran further reported a history of a low mood most days for much of the day, and that symptoms such as malaise, fatigue, and anergy were also noted.  The examiner stated that the Veteran also showed symptoms such as amotivation, disinterest, anhedonia, irritability, and a lowered tolerance for frustration.  

The examiner commented that after reviewing the Veteran's claims file, it was his opinion that he did not believe that the Veteran's PTSD, alone, or in conjunction with his service connected medical conditions, rendered him unable to secure or engage in a substantially gainful occupation.  The examiner stated that the overall impact of the Veteran's service-connected medical conditions on his employability was deferred to other providers, as he was not a medical physician and was not qualified to render an opinion regarding such disorders.  The examiner indicated that with respect to the Veteran's PTSD, his symptoms were such that he may experience difficulties in maintaining full-time employment.  The examiner reported that the Veteran experienced a mixture of depression and anxiety; that he was nervous and anxious in public settings; and that he was also mistrustful and socially avoidant.  The examiner remarked that the Veteran would likely function best in an environment that involved repetitive tasks and that had limited social demands (e.g., factory work, manufacturing, delivery, or trade labor).  

The Board observes that the Veteran completed four years of high school and that he has been unemployed since his discharge from service in July 2005.  The Veteran served as an assaultman in the Marines and received decorations evidencing combat including the Combat Action Ribbon.  The Board notes that the examiner, pursuant to a February 2011 VA audiological examination report, indicated that the Veteran's service-connected tinnitus, alone, was less likely as not to keep him from maintaining gainful employment.  The Board observes, however, that the examiner at the February 2011 VA audiological examination report solely addressed the Veteran's service-connected tinnitus and did not address any of his other service-connected disorders.  

Additionally, the examiner pursuant to the February 2011 VA spine, feet, respiratory, and gastrointestinal examination reports, commented that in his opinion, after reviewing the Veteran's prior medical records, he did not believe that the Veteran's service-connected conditions, either alone, or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  The examiner specifically reported that the Veteran should be able to perform office or clerical work and light manufacturing work such as work on an assembly line.  The examiner reported that the Veteran should also be able to perform work in the retail industry such as in a clothing store or at a grocery store, as well as in automotive parts sales.  The examiner maintained that with further training, the Veteran would be able to work in a multitude of positions such as department of transportation driving or in a technical trade such as heating, ventilation and air conditioning; plumbing; or in electrical type work.  The Board observes that the examiner also noted that the Veteran's back pain appeared to make it difficult for him to perform prolonged heavy lifting and that his pes planus caused him to have pain in his feet with prolonged standing and walking.  The Board notes that the examiner, pursuant to the February 2011 VA spine, feet, respiratory and gastrointestinal examination reports, did not address the Veteran's service-connected PTSD.  Additionally, the Board notes that there is little, if any evidence, that the Veteran has experience in employment that would qualify him for employment that did not involve prolonged heaving lifting or prolonged standing or walking.  Even if such employment were feasible, it is unclear whether such employment could be gainful, given the Veteran's numerous service-connected disabilities.  

Further, the Board observes that the examiner at the February 2011 VA psychiatric examination remarked that it was his opinion that he did not believe that the Veteran's PTSD, alone, or in conjunction with his service connected medical conditions, rendered him unable to secure or engage in a substantially gainful occupation.  The Board notes, however, that the examiner also provided statements essentially indicating that the Veteran was unemployable.  For example, the examiner stated that the Veteran's PTSD signs and symptoms resulted in deficiencies in areas such as judgment, thinking, family relations, work, and mood or school.  Additionally, the examiner remarked that it was likely that the Veteran's social avoidance, hyper vigilance, and his mixture of depression and anxiety would hinder his overall performance in a work setting.  The examiner further indicated that the Veteran's GAF score of 55 was based on his level of social isolation and avoidance, his inability to obtain employment, and the overall severity of the Veteran's PTSD symptoms.  The examiner also commented that with respect to the Veteran's PTSD, his symptoms were such that he may experience difficulties in maintaining full-time employment.  Therefore, it appears that the Veteran is not able to maintain full-time employment due primarily to his PTSD, together with his other service-connected disabilities.  As such, the evidence supports his claim of entitlement to a TDIU rating.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU rating is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


